9 N.Y.2d 767 (1961)
The People of the State of New York ex rel. Joseph Imbruglia, Appellant,
v.
J. Vernel Jackson, as Warden of Clinton Prison, Respondent.
Court of Appeals of the State of New York.
Submitted January 18, 1961.
Decided March 23, 1961.
Michael I. Winter for appellant.
Louis J. Lefkowitz, Attorney-General (Winifred C. Stanley and Paxton Blair of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS and BURKE. Taking no part: Judge FOSTER.
Order affirmed; no opinion.